 In the Matter of ALADDIN INDUSTRIES, INC.andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 11-R-816.-Decided July 31, 1945Messrs. T. A. BlainandE. J. Almquist,both of Alexandria, Ind.,for the Company.Mr. Robert Kirkwood,of Indianapolis, Ind., andMr. Gene Johnson,of Summitville, Ind., for the UE.Mr. Walter Bennett,of Kokomo, Ind., andMr. Frank Hall,of Alex-andria, Ind., for Local 52.Mr. David V. Easton,of counsel to the Board:DECISIONANDDIRECTION OF ELECTIONSTATE-,AENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the UE, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Aladdin Industries, Inc., Alexandria, Indiana, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Clifford L. Hardy,Trial Examiner.Said hearing was held at Alexandria, Indiana, onMay 28, 1945.The Company, the UE, and Metal Polishers, Buffers,Platers and Helpers International Union, Local 52, herein called Local52, appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAladdin Industries, Inc.,_an Illinois corporation with its principal-office and place of business located at Chicago, Illinois, operates a plant63 N. L. R. B., No. 5.76 ALADDIN INDUSTRIES, INC.77located at Alexandria, Indiana, with which we are concerned herein.The Company is engaged in the manufacturing and selling of mantlelamps, electric lamps, lamp accessories, lamp shades, vacuum bottles,and vacuum jars.During the year 1944 the Company purchased foruse at its Alexandria plant raw materials valued in excess of $100,000,more than 65 percent of which was shipped to said plant from pointsoutside the State of Indiana.During the same period the Companymanufactured finished products at said plant valued in excess of$100,000, more than 70 percent of which was shipped to points outsidethe State of Indiana.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliated-with the Congress of Industrial Organizations, and Metal Polishers,Buffers,Platers and. Helpers International Union, Local No. 52,affiliated with the American Federation of Labor, are labor organiza-tions admitting to membership employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONOn or about March 16, 1941, the Company and Local 52 executed acollective bargaining agreement whereby the Company recognizedLocal 52 as the exclusive bargaining agent for "all employees of thePolishing and Plating Departments [of the Company (departments15, 16, and 17)]."This agreement further provided that it was toremain in effect from March 16, 1941 to March 16, 1942, and from yearto year thereafter, in the absence of notice by either party to the other30 days prior to any anniversary date of a desire "to alter, amend, orannul" the agreement.No such notice has been given by either party.On or about March 27, 1945, the UE requested recognition from the,Company as the representative of the latter's employees in depart-ments 15, 16, and 17.The Company refused such recognition, statingthat it considered the contract between it and Local 52 still to beoperative.The record indicates that, on or about October 1942, the Company,then in the process of converting from peacetime to wartime opera-tions, notified the employees of departments 15, 16, and 17 that theirpositions were being discontinued and that they would be given theoption of transferring to other departments or leaving the Company'semploy to seek other positions.These employees were told that whenthe Company reconverted to peacetime operations it would endeavorto recall them to their former positions.Approximately half the em- 78DECISIONSOF NATIONALLABOR RELATIONS BOARDployees involved transferred to other departments of the Company,and the remainder left its employ.The three departments continuedto- exist, however, staffed by a new group of employees, and the workperformed by them differed from and was less skilled than the workperformed by their predecessors.The record further discloses that the Company last met with a shopcommittee of Local 52 3 years ago, in the summer of 1942.Further-more, in January 1944, without the concurrence of Local 52, the Com-pany took unilateral action in filing a petition with the National WarLabor Board seeking approval of an increase in the wages of itsemployees, including those engaged in departments 15, 16, and 17, andits application was subsequently granted.Finally, the record revealsthat, since 1942, except for one instance in July 1944, the Companyconducted no collective bargaining relations with Local 52,1 and thatLocal 52 apparently ceased to function for all practical purposes asthe collective bargaining representative of the Company's employees.Counsel for Local 52 himself conceded that after 1942 "there was no,longer a unit" which could be represented by his organization.While the contract between the Company and Local 52 was renew-able on its face, in the absence of an overt act, at the time of the opera-tive date of the automatic renewal clause in 1945, Local 52 did notthen truly represent the Company's employees, having been defunct asto them.Thus, in our view, it was incapable of renewing the contractin their behalf.Accordingly, we find that the contract of March 16,1941, is not a bar to a current determination of representatives.A statement of a Field Examiner for the Board, introduced into,evidence at the hearing, indicates that ttie UE represents a substantialnumber of employees in the unit hereinafter found appropriate.2We .find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning'f Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accordance with the UE's unopposed re-quest, that all employees of the Company in departments 15, 16, and'Even this one instance is open to serious question.An employee of the Company whowas formerly a member of Local 52's shop committee,but who is now engaged in a depart-ment of the Company not previously represented by Local 52,prosecuted a grievance onbehalf of a fellow employee who had, at one time,been a member of Local 52, but had leftthe Company's employ at the time of the conversion and subsequently returned to work.It is not clear whether the employee negotiating with the Company conducted thesenegotiations as a representative of Local 52, or merely as a friend of the employee whohac' the grievance2The Field Examiner reported that the UE submitted 10 authorizations which "check"with the Company's pay roll for the period ending April 28, 1945; and that the unit soughtby the UE was comprised of approximately 12 employeesLocal 52 relies upon its contract of March 16,1941, for the establishment of its interestherein. ALADDIN INDUSTRIES, INC.7917, excluding supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and all other employeesof the Company, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES-We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aladdin Indus-tries, Inc.,Alexandria, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere-employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and who havenot been rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by United Electrical,Radio & Machine `Yorkers of America, affiliated with the Congress ofIndustrial Organizations, or by Metal Polishers, Buffers, Platers andHelpers International Union, Local No. 52, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining, orby neither.s In view of the contractual relationship which existed between the Company and Local52,we shall permit Local 52 to appear on the ballotSeeMatter of Sunshine MiningCompany,48 N L. R B. 301.